Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claims 23-34 are pending in the application and are currently subject to restriction.

Election/Restrictions
2.       	Restriction to one of the following inventions is required under 35 U.S.C. 121:



I.	Claims 23-28 and 32-34, drawn to an antibody or a bivalent fragment thereof that binds preferentially to disease cells having an erbB2 density greater than a normal erbB2 density, the antibody comprising: a heavy chain (HC) comprising a complementarity determining region (CDR)1 comprising the sequence GFNIKDTYIH (SEQ ID NO: 1); a CDR2 comprising the sequence RIYPTNGY57TR59YADSVKG (SEQ ID NO: 2); and a CDR3 comprising the sequence WGGDGFYAMDY (SEQ ID NO: 3); and a light chain (LC) comprising a CDR1 comprising the sequence RASQDVN30TAVA (SEQ ID NO: 4); a CDR2 comprising the sequence SASF53LYS (SEQ ID NO: 5); and a CDR3 comprising the sequence QQHY92TTPPT (SEQ ID NO. 6), wherein the heavy chain and the light chain contain substitutions consisting of HC Y57A, LC F53N, and LC Y92A, classified, for example, in C07K 16/00.

II.	Claims 29-31, drawn to methods of treating a subject presenting with disease cells having an erbB2 density greater than normal, comprising treating the subject with a pharmaceutical composition comprising an antibody that binds preferentially to disease cells having an erbB2 density greater than a normal erbB2 density, the antibody comprising: a heavy chain (HC) comprising a complementarity determining region (CDR)1 comprising the sequence GFNIKDTYIH (SEQ ID NO: 1); a CDR2 comprising the sequence RIYPTNGY57TR59YADSVKG (SEQ ID NO: 2); and a CDR3 comprising the sequence WGGDGFYAMDY (SEQ ID NO: 3); and a light chain (LC) comprising a CDR1 comprising the sequence RASQDVN30TAVA (SEQ ID NO: 4); a CDR2 comprising the sequence SASF53LYS 92TTPPT (SEQ ID NO. 6), wherein the heavy chain and the light chain contain substitutions consisting of HC Y57A, LC F53N, and LC Y92A, classified, for example, in A61K 39/00.

3.	The inventions are distinct, each from the other because of the following reasons:
The inventions of Group I are products, while the inventions of Group II are processes.

The inventions of Group I and the methods of Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (i) the process for using the product as claimed can be practiced with another materially different product or (ii) the product as claimed can be used in a materially different process of using that product [see MPEP § 806.05(h)].  In the instant case the antibody product as claimed can be used in a materially different process such as purifying antigen in addition to the materially different methods of Group II.
Because the inventions of are distinct for these reasons, the searches necessary to consider claims directed to these inventions are not the same, nor are they coextensive.  As consideration of claims directed to any one of these inventions would require a different search, the examination of any process together with the related product would be a serious burden.
	Since the inventions of Groups I-IV have been shown to be patentably distinct, each from the other, and because the examination of more than one could not be made without serious burden, it is proper to restrict each from the other. See MPEP § 803.


4. 	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;


5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


6.	The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and all product claim are subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claims will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.  
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for Failure to do so may result in a loss of the right to rejoinder.  
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached at Monday through Friday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu, can be reached at (571) 272-5205.  The official fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

Respectfully,						
Brad Duffy						
571-272-9935
				
/Brad Duffy/
Primary Examiner, Art Unit 1643
May 19, 2021